The sole question made by the demurrer, and, therefore, the only question properly before this Court, is, whether the complaint failed to state a cause of action in failing to allege that defendant's dam was negligently constructed. The complaint was not demurrable for that reason, because the act authorizing the construction of the dam imposes upon the corporation liability for damage caused thereby to riparian owners. True, such liability is not imposed in express terms, but it is by necessary implication; if not, why was the power of condemnation conferred upon the corporation? And why was the express provision inserted in the act, that any landowners should have the right to sue for and recover, even after condemnation, such damages as might thereafter accrue which were not considered or contemplated by the appraisers in condemnation proceedings? No doubt the legislature had in mind the possibility, under the well known natural law of running waters, that damages might accrue many years after the building of the dam, by the deposit of sediment in the bed of the stream and the consequent raising thereof, which could not be foreseen with reasonable certainty at the time of condemnation. Therefore, notwithstanding the authority to build the dam conferred upon the defendant by the statute, the plaintiff is entitled to compensation for any damage to her land caused by the dam.
It is unnecessary, therefore, to decide in this case, the other questions discussed in the opinion, and, as they are questions of some gravity, and, as they have not heretofore been decided by this Court, I prefer to reserve my opinion.
The defendant should not be allowed to shift ground and contend here — a point not raised or decided on circuit — that the complaint is demurrable because the remedy by condemnation, afforded by the statute, is exclusive.
For these reasons, I concur only in reversing the order sustaining the demurrer. *Page 276